Citation Nr: 1032983	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the claims file.  The Board issued a decision in 
September 2009, which denied the issue on appeal.  The Veteran 
appealed the September 2009 Board decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In April 2010, the Court 
approved a Joint Motion for Remand made by the Secretary of VA 
and the Veteran.  The Joint Motion remanded the issues to the 
Board for adjudication consistent with the remand instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The appeal is remanded for adjudication of newly submitted 
evidence and additional development.

Following the April 2010 Joint Motion, the Veteran submitted a 
July 2010 statement in support of his claim and indicated that he 
desired its review by an agency of original jurisdiction (AOJ).  
The RO/AMC must consider this evidence and any additional 
evidence submitted by the Veteran in all subsequent 
adjudications.  

Additionally, the Board finds a second VA medical opinion would 
be of assistance.  The RO/AMC is to contact an audiologist for an 
opinion.  The audiologist must review the claims file and 
consider the Veteran's report of experiencing hearing 
difficulties and tinnitus beginning in active service.   
Additionally, the examiner is to consider that the Veteran passed 
a whisper voice hearing test at separation, but he did not 
receive a hearing examination based on puretone thresholds.  
Based on the present record, he or she must express an opinion as 
to whether the hearing impairments are more or less likely 
related to in-service noise exposure.  A scientific rationale 
must accompany the opinion.  If the examiner cannot give an 
opinion without resort to speculation, he or she must so state 
and further state what missing information would generate a non-
speculative opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Contact an audiologist for a medical 
opinion.  The audiologist must review the 
claims file and consider the Veteran's report 
of experiencing hearing difficulties and 
tinnitus beginning in active service.   
Additionally, the examiner is to consider 
that the Veteran passed a whisper voice 
hearing acuity test at separation, but he did 
not receive a hearing examination based on 
puretone thresholds.  

Based on the present record, he or she must 
express an opinion as to whether the hearing 
impairments are more or less likely related 
to in-service noise exposure.  A scientific 
rationale must accompany the opinion.  If the 
examiner cannot give an opinion without 
resort to speculation, he or she must so 
state and further state what missing 
information would generate a non-speculative 
opinion. 

2.  After obtaining a medical opinion, review 
the statement July 2010 statement by the 
Veteran.  Conduct any additional development 
or notification actions deemed necessary, and 
then reajudicate the claims.  If any benefit 
is not granted to the Veteran's satisfaction, 
return the case to the Board for appellate 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


